Citation Nr: 1600371	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rate of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to December 1970, February 1971 to September 1978, and October 1978 to May 1982.  He died in August 1983.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a June 1982 rating decision, the Veteran was awarded compensation for service-connected adenocarcinoma of the colon and carcinoma of the bladder, each of which was rated 100 percent disabling, effective May 19, 1982-the day after service separation.  

2.  The Veteran died of his service-connected cancer approximately 15 months after service separation; thus, he was not in receipt of compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding his death.

3.  The evidence does not reflect that the appellant is in need of aid and attendance or that she is housebound.


CONCLUSION OF LAW

The criteria for entitlement to an additional allowance of DIC benefits are not met.  38 U.S.C.A. § 1311(a)(2) (West 2014); 38 C.F.R. § 3.10 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
In this case, the law, and not the facts, is dispositive of the claim for increased DIC benefits.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Background and analysis

The Veteran died in August 1983.  In an October 1983 rating decision, the appellant was awarded DIC benefits as the surviving spouse of the Veteran based upon her claim of service connection for the cause of the Veteran's death.  

The appellant applied for an increase in her DIC benefits in December 2012.  She has argued that her benefits should be increased based on the Veteran's exposure to herbicides while on active duty.  The appellant has been in receipt of benefits in the amount of $1,154.00 per month throughout the appeals period.  See April 2010 Master Record Audit Writeout.

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.5(a) (2015).  38 C.F.R. § 3.10(d) provides that the basic monthly rate of DIC for a surviving spouse when the death of the Veteran occurred prior to January 1, 1993, as in this case, will be the amount specified in 38 U.S.C.A. § 1311(a)(3) corresponding to the Veteran's pay grade in service, but only if such rate is greater than the total of the basic monthly rate and the section 1311(a)(2) increase (if applicable) the surviving spouse is entitled to receive under paragraphs (b) and (c) of § 3.10.  In addition, the regulation provides that DIC paid pursuant to this paragraph may not be increased by the section 1311(a)(2) increase under paragraph (c) of this section.

The Veteran's service personnel records clearly reflect that he was at a paygrade of E-6 when he retired from the Navy.  See DD Form 214 for period ending in May 1982.  This paygrade corresponds with a current monthly payment of $1,154.00 under 38 U.S.C.A. § 1311(a)(3), and has remained at this amount throughout the appeals period.  

This is the appropriate amount to be paid to the appellant only if it is greater than the total of the amount the surviving spouse is entitled to receive under paragraph (b) along with the increase set out in paragraph (c) of § 3.10, if such an increase is applicable.

38 C.F.R. § 3.10(b) provides that the basic monthly rate of DIC for a surviving spouse will be the amount set forth in 38 U.S.C.A. § 1311(a)(1).  In this case, that amount is $1,154.00, and has remained the same throughout the appeals period.  38 U.S.C.A. § 1311(a)(1).

38 C.F.R. § 3.10(c) includes provisions for an increase of $246.00 to the basic monthly amount set out in paragraph (b) above.  See 38 U.S.C.A. § 1311(a)(2).  This increase is only applicable in cases where the Veteran, at the time of death, was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding death.  In this case, although the Veteran had two service-connected disabilities (adenocarcinoma of the colon and carcinoma of the bladder) rated 100 percent disabling, both effective since the day following his separation from service, or May 19, 1982, he was not at a 100 percent rating for at least eight years prior to his death.  Therefore, the increase provided under 38 C.F.R. § 3.10(c) is not applicable.

The Board notes that 38 C.F.R. § 3.10(e) provides additional increases to DIC benefits paid in addition to the basic monthly rate.  

If the surviving spouse has one or more children under the age of 18 of the deceased Veteran (including a child not in the surviving spouse's actual or constructive custody, or a child who is in active military service), the monthly DIC rate will be increased by the amount set forth in 38 U.S.C.A. § 1311(b) for each child.  38 C.F.R. § 3.10(e)(1).  

If the surviving spouse is determined to be in need of regular aid and attendance under the criteria in § 3.352 or is a patient in a nursing home, the monthly DIC rate will be increased by the amount set forth in 38 U.S.C.A. § 1311(c).  38 C.F.R. § 3.10(e)(2).  

If the surviving spouse does not qualify for the regular aid and attendance allowance but is housebound under the criteria in § 3.351(f), the monthly DIC rate will be increased by the amount set forth in 38 U.S.C.A. § 1311(d).  38 C.F.R. § 3.10(e)(3).  

For a two-year period beginning on the date entitlement to dependency and indemnity compensation commenced, the dependency and indemnity compensation paid monthly to a surviving spouse with one or more children below the age of 18 shall be increased by the amount set forth in 38 U.S.C.A. § 1311(f), regardless of the number of such children.  The dependency and indemnity compensation payable under this paragraph is in addition to any other dependency and indemnity compensation payable.  The increase in dependency and indemnity compensation of a surviving spouse under this paragraph shall cease beginning with the first month commencing after the month in which all children of the surviving spouse have attained the age of 18.  38 C.F.R. § 3.10(e)(4).

However, none of these provisions are applicable in this case.  The appellant has not alleged, and the evidence does not show, that she has any dependent children of the Veteran or that she requires aid and attendance or is housebound.  In addition, it has been over two years since the date entitlement to dependency and indemnity compensation commenced.  As such, the increases to DIC set out in § 3.10(3) are not applicable.  38 C.F.R. § 3.10(e).

The appellant has contended that there should be a provision for increased benefits based on the Veteran's in-service exposure to herbicides.  She argues that he was exposed to Agent Orange while serving in the Navy in the waters off of Vietnam while Agent Orange was being used, and that he would be alive if it were not for this exposure.  In this case, however, any provisions governing potential exposure to herbicides while on ships in the Vietnam area during the Vietnam War era are irrelevant, as exposure to herbicides would not qualify the appellant for a higher level of DIC benefits.  Indeed, the regulations do not provide for an increase in DIC benefits based on exposure to herbicides.  The Board is sympathetic to the appellant's claim and the circumstances surrounding this appeal; however, the appellant is in receipt of the maximum amount of DIC benefits available under the law applicable to the facts in this case.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10.

ORDER

A higher rate of Dependency and Indemnity Compensation (DIC) benefits under provisions of 38 U.S.C.A. § 1311(a)(3) is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


